Case: 10-40562     Document: 00511626664         Page: 1     Date Filed: 10/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 7, 2011
                                     No. 10-40562
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAUL GARCIA-PINON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:09-CR-2468-1


Before BENAVIDES, STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
        Raul Garcia-Pinon (Garcia) pleaded guilty to attempted re-entry of a
deported alien. He has appealed his sentence.
        The written judgment contains, as a special condition of supervised
release, a general prohibition against the use of an alias name.                     As the
Government concedes, this condition conflicts with the district court’s oral
pronouncement of the sentence because it broadens the restrictions or



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40562   Document: 00511626664     Page: 2   Date Filed: 10/07/2011

                                 No. 10-40562

requirements of Garcia’s supervised release. See United States v. Mireles, 471
F.3d 551, 558 (5th Cir. 2006).
      In this circumstance, the written judgment must be conformed to the oral
pronouncement by the district court. See United States v. Bigelow, 462 F.3d 378,
383-84 (5th Cir. 2006). On remand, the district court will have discretion to
impose a special condition of supervised release prohibiting Garcia from
identifying himself falsely in a manner that would constitute a law violation, as
such a condition would clarify the standard condition requiring Garcia to refrain
from criminal conduct and so would not be in conflict with the oral
pronouncement. See id.; United States v. Torres-Aguilar, 352 F.3d 934, 938 (5th
Cir. 2003).
      The judgment is VACATED IN PART, and the case is REMANDED for
further proceedings consistent with this opinion.




                                       2